Name: Commission Regulation (EC) No 2301/97 of 20 November 1997 on the entry of certain names in the 'Register of certificates of specific character' provided for in Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: consumption;  beverages and sugar;  agricultural activity;  marketing;  foodstuff
 Date Published: nan

 Avis juridique important|31997R2301Commission Regulation (EC) No 2301/97 of 20 November 1997 on the entry of certain names in the 'Register of certificates of specific character' provided for in Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs (Text with EEA relevance) Official Journal L 319 , 21/11/1997 P. 0008 - 0009COMMISSION REGULATION (EC) No 2301/97 of 20 November 1997 on the entry of certain names in the 'Register of certificates of specific character` provided for in Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2082/92 of 14 July 1992 on certificates of specific character for agricultural products and foodstuffs (1), and in particular Article 9 (1) thereof,Whereas, in accordance with Article 7 of Regulation (EEC) No 2082/92, the Member States have forwarded to the Commission applications for the registration of certain names as certificates of special character;Whereas the names so registered are entitled to use the endorsement 'traditional speciality guaranteed` which is reserved for them;Whereas no declaration of objection within the meaning of Article 9 of the Regulation has been sent to the Commission as a result of the publication of the names in question in the Official Journal of the European Communities (2);Whereas, as a result, those names may be entered in the 'Register of certificates of specific character` and therefore be protected throughout the Community as guaranteed traditional specialities,HAS ADOPTED THIS REGULATION:Article 1 The names in the Annex hereto are hereby entered in the 'Register of certificates of specific character`, as provided for in Article 9 (1) of Regulation (EEC) No 2082/92.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 November 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 208, 24. 7. 1992, p. 9.(2) OJ C 21, 21. 1. 1997, p. 5.ANNEX - Vieille Kriek, Vieille Kriek-Lambic, Vieille Framboise-Lambic, Vieux fruit-Lambic/Oude Kriek, Oude Kriekenlambiek, Oude Frambozenlambiek, Oude Fruit-lambiek (Article 13 (1) of Regulation (EEC) No 2082/92),- Vieille Gueuze, Vieille Gueuze-Lambic, Vieux Lambic/Oude Geuze, Oude Geuze-Lambiek, Oude Lambiek (Article 13 (1) of Regulation (EEC) No 2082/92),- Faro (Article 13 (1) of Regulation (EEC) No 2082/92).